DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  “after the … voltage passes through” is technically incorrect language, as a “voltage” does not “pass” through each respective component per se. The examiner suggests the following language, which reinforces the interpretation provided in light of the specification that each component receives a “voltage” as an input and outputs a corresponding signal: “after the … voltage is input to”.  Alternatively, the following language may be used: “wherein the third voltage is output based on the first voltage input to the first amplification circuit”, “wherein the fourth voltage is output based on the second voltage input to the second amplification circuit”, “wherein a control voltage is output form the low-pass filter based on the fifth voltage” and “a clock signal is output  from the voltage-controlled oscillator based on the control voltage”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue (US 2010/0301951).

Xue discloses an integrated circuit (Figs.4A, 4B, and [0005]), comprising a first amplifier (141’) and a second amplifier (142’), wherein, 
the first amplifier comprises a first input terminal (INP), a second input terminal (INN), a first amplification circuit (MP1,MN1, Fig.4B), a second amplification circuit (MP2,MN2, Fig.4B), a first output terminal (OUTN), and a second output terminal (OUTP), wherein: 
the first input terminal is configured to input a first voltage (INP), and the second input terminal is configured to input a second voltage (INN); 
the first output terminal (OUTN) is configured to output a third voltage (output of OUTN), wherein the third voltage is a voltage obtained after the first voltage passes through the first amplification circuit (see Fig.4B); and 
the second output terminal (OUTP) is configured to output a fourth voltage (output of OUTP), wherein the fourth voltage is a voltage obtained after the second voltage passes through the second amplification circuit (see Fig.4B), wherein: 
the first amplification circuit and the second amplification circuit share a voltage-current conversion circuit (230, Fig.4A); and 
the second amplifier (142’) comprises a third input terminal (INN), a fourth input terminal (INP), and a third output terminal (OUTP), wherein: 
the third input terminal is configured to input the third voltage (OUTN of 141’ being received by INP of 142’); the fourth input terminal is configured to input the fourth voltage (OUTP of 141’ being provided to INP of 142’); and the third output terminal is configured to output a fifth voltage (OUTP or OUTN of 142’).

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose “wherein the integrated circuit further comprises a low-pass filter and a voltage-controlled oscillator, wherein a control voltage is obtained after the fifth voltage passes through the low- pass filter; and a clock signal is obtained after the control voltage passes through the voltage- controlled oscillator” within the overall context of the claim. Xue discloses a differential ring oscillator, thus does not disclose the first and second amplifier within the context of providing “a control voltage … after the fifth voltage passes through the low-pass filter” and “a clock signal is obtained after the control voltage passes through the voltage-controlled oscillator”. Sako et al. (US 2011/0248786), Kwan et al. (US 2008/0068091), Shibuya et al. (US 2006/0063502), O’Shaughnessy et al. (US 5,594,388), and Astrom (US 9,444,468) disclose similar passive-based frequency-locked loop circuits as recited in claim 2. However, none of the prior art within the context of the recited low-pass filter and VCO (i.e. corresponding to a passive FLL structure) disclose the recited first and second amplifiers, the first amplifier having the “first amplification circuit”, the “second amplification circuit”, “a shared voltage-current conversion circuit”, and the recited inputs and outputs (“wherein the third voltage is obtained after the first voltage passes through the first amplification circuit”, “wherein the fourth voltage is obtained after the second voltage passes through the second amplification circuit”, “wherein the third input terminal is configured to input the third voltage” and “wherein the fourth input terminal is configured to input the fourth voltage”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849